DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/19/2021 has been entered.

Allowable Subject Matter

3.	Claims 1, 4-13 and 15-17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: 
Michalik (US 2008/0286551).
Michalik discloses a composition that includes about 10% to about 99.9% by weight of a copolymer such as styrene/maleic anhydride copolymer; optionally about 0.1% to about 30% by weight of one or more elastomeric polymers; and about 0.1% to about 70% by weight of one or more cellulosic fibers, wherein 0.5 to 25% by weight of high impact polystyrene can be included (abstract, [0013], [0056], [0068], [0101]).
	Thus, Michalik does not teach or fairly suggest the claimed composite material comprising; at least 20% by weight of a cellulosic material, at least 1% by weight and wherein the cellulosic material is a thermally modified cellulose material and wherein the cellulosic material has been thermally modified by heat treatment either at a temperature between 160-250°C at atmospheric pressure or at a temperature above 120°C at an elevated pressure.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUI H CHIN/Primary Examiner, Art Unit 1762